1    John R. Manning
     Attorney at Law
2    1111 H Street, Suite 204
     Sacramento, CA 95814
3    (916) 444-3994
     Fax (916) 447-0931
4    jmanninglaw@yahoo.com

5    Attorney for Defendant
     MIGUEL HUITRON
6

7                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    UNITED STATES OF AMERICA,             )   Case No.: 2:10 CR 162 JAM
                                           )
10                      Plaintiff,         )   STIPULATION REGARDING EXCLUDABLE TIME
                                           )   PERIODS UNDER SPEEDY TRIAL ACT;
11   vs.                                   )   FINDINGS AND ORDER
                                           )
12   MIGUEL HUITRON,                       )   Date:    November 20, 2018
                                           )   Time:    9:15 a.m.
13                      Defendant.         )   Judge:   Honorable John A. Mendez
                                           )
14

15         The United States of America through its undersigned counsel, Heiko

16   Coppola, Assistant United States Attorney, together with counsel for

17   defendant Miguel Huitron, John R. Manning, Esq., hereby stipulate the

18   following:

19         1.   The matter was set for change of plea on October 30, 2018.   On the

20   court’s own motion, this matter was continued and set for a change of plea

21   hearing on November 20, 2018.

22         2.   By this stipulation, the parties move to exclude time between

23   October 30, 2018 and November 20, 2018 under Local Code T-2 (complexity of

24   the case) and Local Code T-4 (to allow defense counsel time to prepare).

25   Such time exclusions were previously ordered in this matter prior to Mr.

26   Huitron being brought before the Court.   Such exclusions still seem to be

27   appropriate based on the amount of defendants and discovery (as noted below).

28



                                                1
1         3.   The parties agree and stipulate, and request the Court find the

2    following:

3              a.      This is a seven year old wiretap case with 12 defendants.

4                      The United States has produced 8,536 pages of discovery and

5                      eleven discs of audio files and call translations.

6              b.      Mr. Huitron has been provided a draft plea agreement by the

7                      government.    The plea agreement contemplates attributing a

8                      significant amount of methamphetamine to Mr. Huitron.

9                      Additionally, the plea agreement contemplates the

10                     possibility of a guideline enhancement related to

11                     leadership.    After receiving the plea agreement Mr. Huitron

12                     has requested the opportunity to review with counsel a

13                     second time, a number of phone calls wherein Mr. Huitron is

14                     either allegedly one of the voices on the recording or is

15                     referred to by the individuals who were recorded.    The

16                     noted recordings are extremely numerous but are all related

17                     to either the drug totals and/or the potential leadership

18                     enhancement.   When initially reviewed with the defendant

19                     the recordings lacked context.   Now that Mr. Huitron has

20                     been provided with a draft plea agreement he is better able

21                     to understand how the recordings may be relevant to his

22                     potential guideline calculations (and sentence).

23             c.      Counsel for the defendant believes the failure to grant a

24                     continuance in this case would deny defense counsel

25                     reasonable time necessary for effective preparation, taking

26                     into account the exercise of due diligence.

27             d.      The Government does not object to the continuance.

28



                                                2
1               e.      Based on the above-stated findings, the ends of justice

2                       served by granting the requested continuance outweigh the

3                       best interests of the public and the defendant in a speedy

4                       trial within the original date prescribed by the Speedy

5                       Trial Act.

6               f.      For the purpose of computing time under the Speedy Trial

7                       Act, 18 United States Code Section 3161(h)(7)(A) within

8                       which trial must commence, the time period of October 30,

9                       2018, to November 20, 2018, inclusive, is deemed excludable

10                      pursuant to 18 United States Code Section 3161(h)(7)(A) and

11                      (B)(ii) and (iv), corresponding to Local Code T-2 and T-4

12                      because it results from a continuance granted by the Court

13                      at the defendant's request on the basis of the Court’s

14                      finding that the ends of justice served by taking such

15                      action outweigh the best interest of the public and the

16                      defendant in a speedy trial.

17

18         4.   Nothing in this stipulation and order shall preclude a finding that

19   other provisions of the Speedy Trial Act dictate that additional time periods

20   are excludable from the period within which a trial must commence.

21

22         IT IS SO STIPULATED.

23

24   Dated: October 12, 2018                    /s/ John R. Manning
                                                JOHN R. MANNING
25                                              Attorney for Defendant
                                                Miguel Huitron
26

27   ///

28   ///



                                               3
1    Dated: October 12, 2018                     McGregor W. Scott
                                                 United States Attorney
2
                                                  /s/ Heiko P. Coppola
3                                                HEIKO P. COPPOLA
                                                 Assistant United States Attorney
4

5

6                                        ORDER

7
          The Court, having received, read, and considered the stipulation of the
8
     parties, and good cause appearing therefrom, adopts the stipulation of the
9
     parties in its entirety as its order.
10

11
     IT IS SO FOUND AND ORDERED this 15th day of October, 2018.
12

13
                                                 /s/ John A. Mendez___________
14                                               HONORABLE JOHN A. MENDEZ
                                                 UNITED STATES DISTRICT COURT
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                               4
